UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TERENCE WADE BANKS,

                                   Plaintiff,
                                                                1:21-CV-1302 (JGK)
                       -against-
                                                                CIVIL JUDGMENT
 JAMES DILLION/DIMON,

                                   Defendant.

       Pursuant to the order issued April 30, 2021, dismissing this action for lack of subject-

matter jurisdiction,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed for lack of

subject-matter jurisdiction under Rule 12(h)(3) of the Federal Rules of Civil Procedure.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court's

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    April 30, 2021
           New York, New York
